COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-256-CV





RAMON COSTILLA
	APPELLANT



V.



UNIFUND CCR PARTNERS
	APPELLEE



----------



FROM COUNTY COURT 
AT LAW NO. 2 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) 
AND JUDGMENT



------------

Appellant filed a timely notice of appeal from the trial court’s June 29, 2009 “Judgment.”  The trial court subsequently granted appellant’s motion for new trial on October 8, 2009, while it still had plenary jurisdiction over the case.  
See
 Tex. R. Civ. P. 329b(e).

On October 19, 2009, we informed the parties that it appeared the trial court’s granting of the motion for new trial rendered this appeal moot and that the appeal would be dismissed as moot unless, on or before October 29, 2009, any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  Neither party filed a response.

Accordingly, on this court’s own motion, we dismiss the appeal as moot.  
See 
Tex. R. App. P.
 42.3
(a), 43.2(f). 



PER CURIAM

PANEL:  GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: 
 November 25, 2009

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.